Citation Nr: 1720104	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-12 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney (Woods & Woods, LLC)


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel






INTRODUCTION

The Veteran had honorable active duty service with the United States Army from November 1996 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of the claim has since been transferred to the St. Paul, Minnesota RO. 

The Board has previously considered this claim.  The Board remanded the claim for additional evidentiary development in March 2015 and again in May 2016.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDING OF FACT

The most probative and competent evidence demonstrates that the Veteran's symptoms, including depressed mood, chronic sleep impairment, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships, are the result of his service-connected unspecified depressive disorder, which was granted by an October 2016 rating decision; an award of a separate disability rating for PTSD would constitute pyramiding.  



CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is moot and is therefore dismissed.  38 U.S.C.A. §§ 1110, 1131 (West 2016); 38 C.F.R. 
§§ 3.303, 4.14, 4.97, Diagnostic Code (DC) 9435 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2016). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury as long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. 
§ 4.14.  

In October 2011, the Veteran submitted a claim of entitlement to service connection for PTSD, claimed as a result of active duty service; the claim was denied in the January 2012 rating decision.  The Board subsequently expanded the claim to include all acquired psychiatric disorders, noting that the Veteran had been diagnosed with both PTSD and depression.  

During a December 2011 VA outpatient evaluation, the clinician opined that the Veteran met the diagnostic criteria for PTSD, however, no stressor was identified.
During a private mental health examination performed in June 2013, a licensed psychologist diagnosed the Veteran as having a mood disorder due to medical condition with major depressive features as a result of his service-connected back, ankle and wrist disabilities.  During a VA examination in August 2015, the VA examiner noted that he endorsed depressed mood, chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships, but opined that he did not meet the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) criteria for PTSD.  Instead, she opined that he had an unspecified depressive disorder and alcohol use disorder, but found there was insufficient evidence linking either condition to military service, including the absence of any identified stressor

During his most recent VA examination in September 2016, the Veteran also reported low energy, irritability and poor concentration and attributed his symptomatology to pain from his service-connected orthopedic disorders of the back, left ankle and wrists.  The VA examiner stated that although the Veteran did not meet the DSM-5 criteria for PTSD because he did not endorse symptoms across all categories, she opined that he met the criteria for unspecified depressive disorder and stated that the condition was at least as likely as not incurred in, or caused in part by, events during service and his service-connected medical disabilities. 

The Veteran's claim is moot because his clinically-recognized symptoms were considered in the October 2016 rating decision that granted service connection for an unspecified depressive disorder as secondary to his service-connected orthopedic disorders.  See October 2016 rating decision.  The diagnostic code for unspecified depressive disorder under DC 9435 considers the same symptoms that are also associated with PTSD under DC 9411.  See 38 C.F.R. § 4.130, DC 9411.  Moreover, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  That is what has occurred here, as all psychiatric symptomology has been attributed to his service-connected condition.  Because his symptomatology has been considered by DC 9435, granting a separate disability rating for PTSD under DC 9411 would constitute impermissible pyramiding.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.  Accordingly, the claim is moot.

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a notice letter in October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


ORDER

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is moot, and is therefore dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


